 
 
I 
111th CONGRESS
1st Session
H. R. 3879 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2009 
Mr. Watt introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on 100 percent dyed cotton single knit fabric. 
 
 
1.100 percent dyed cotton single knit fabric
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading:




9902.01.00 100 percent dyed cotton single knit fabric, 14 in.(w) x 26 in.(1) (provided for in subheading 6006.22.90)FreeNo changeNo changeOn or before 12/31/2011.
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
